—In a paternity proceeding pursuant to Family Court Act article 5, the mother appeals from so much of an order of the Family Court, Kings County (Sparrow, J.), dated April 18, 1991, as, after a hearing, granted the petitioner father unsupervised visitation with the parties’ twin daughters.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Upon the evidence presented to the Family Court, there was no indication that meaningful visitation in the form of unsupervised visitation, which is the right of both the father and his twin daughters, would be detrimental to the welfare of the children (see, Nascon v Nascon, 166 AD2d 510; Shink v Shink, 140 AD2d 506; Resnick v Zoldan, 134 AD2d 246). Accordingly, we decline to disturb the Family Court’s determination to allow the father unsupervised visitation (see, Matter of Darlene T., 28 NY2d 391; Valenza v Valenza, 143 AD2d 860). Lawrence, J. P., O’Brien, Joy and Florio, JJ., concur.